Follett, J.:
By section 1 of chapter 392 of the Laws of 1875 (3 R. S. [9th ed.] 2408) persons performing labor for a railroad corporation were authorized to file liens upon the lands, tracks, rolling stock and appurtenances of the railroad for the value of their labor, binding the interest of the corporation in such property existing at the time of filing the liens. This statute remained in force until repealed by chapters 418 and 419 of the Laws of 1897.
By the 5th section of chapter 392, Laws of 1875, it was provided that a lien, so filed should expire unless a judgment was recovered thereon within one year from the date of filing. This section was, in legal effect, a copy of section 20 of chapter 402 of the Laws of 1854, under which it was held that in case a judgment was not recovered ;on the lien within one year from the date of its filing, it ceased to be a valid lien. (Benton v. Wickwire, 54 N. Y. 226.) The plaintiff’s lien, which was for labor performed, and the liens of such of the defendants as were solely for labor and filed more than a year prior to the entry of the judgment herein, were held invalid by reason of the lapse of time.
Nine liens were established by the judgment in this action, which are divisible into two classes :
Glass I. Thomas H. Hale, $82.08, for labor on abutments' and cattle passes.
Fred Hold, $180.03; William J. Tillyou, $84.72, and Harry W. Burr, $127.08, for labor performed as members of the engineering corps, for which each filed a separate lien.
John H. Noak, $211.80, for labor as bookkeeper in the office of the construction company at Fort Plain.
Glass ll. John W. Smith, $905.98, for stone for bridges, culverts and cattle passes and labor performed thereon.
James A. Hallinan and Patrick Hallinan,' $3,101.52, for stone, sand and other materials for abutments and piers for bridges and for labor thereon.
*581Charles F. Hairs, Matthew C. Lewis and Irving A. Hodge (constituting the firm of Mairs, Lewis & Hodge), $8,787.73, for timber and iron for bridges and for labor thereon.
Abram Devendorf and John Errgong, $3,727.04, for lumber and piles for bridges, trestle works and cattle passes and labor thereon.
The liens embraced in class 1 were authorized by chapter 392 of the Laws of 1875, which is entitled “ An Act for the better security of railroad employees for labor performed.” None of the lienors embraced in class 1 were officers, managers or superintendents, but were laborers working for wages, daily and monthly, and are within the class of persons described in the act. (Stryker v. Cassidy, 76 N. Y. 50.)
Chapter 529 of the Laws of 1870 (3 R. S. [9th ed.] 2636) provided :
“ An Act in relation to mechanics’ liens.
“ Section 1. The provisions of the laws relating to mechanics’ liens heretofore passed, shall apply to bridges and trestle work erected for railroads and materials furnished therefor, and labor performed in ■ constructing said bridges, trestle work and other structures connected therewith, and the time within which said liens may be filed shall be extended to ninety days from the time when the last work shall have- been performed.on said bridges, trestle work and structures connected therewith, or the time from which said materials shall have been delivered. This act shall apply to all uncompleted work commenced previous to the passage of this act.”
This chapter was in force until repealed by chapter 418 of the Laws of 1897.
It is asserted by the learned counsel for the appellant that all of the statutes passed prior to this act, having been codified and repealed by chapter 342 of the Laws of 1885, chapter 529 of the Laws of 1870 was repealed by implication. The repeal of statutes by implication is not favored by the courts. (Sedg. on Stat. & Const. Law, 1878; Williams v. Potter, 2 Barb. 316 ; Mark v. The State, 97 N. Y. 572.) The statute of 1885 is in nowise inconsistent with the act of 1870, and notwithstanding the repeal of the Mechanics’ Lien Laws, referred to in the act of 1885, they may be resorted to for the purpose of determining the scope and effect of that act. A statute *582which refers to and adopts the provisions of a prior statute is not repealed by the subsequent repeal of the prior statute, and the provisions of the incorporated statute continue in force, so far as it forms a part of the second statute. (Regina v. Stock, 8 Ad. & El. 405 ; Regina v. Merionethshire, 6 Q. B. 343 ; Regina v. Smith, L. R. [8 Q. B.] 146 ; Regina v. Stepney Union, 9 id. 383 ; Ex parte Rossmore, 8 Irish Rep. [Eq.] 366 ; Sika v. Chicago, etc., R. R. Co., 21 Wis. 370; Spring Valley W. W. v. San Francisco, 22 Cal. 434; Nunes v. Wellisch, 12 Bush [Ky.], 363 ; End. Interp. Stat. § 493 ; Dwar. Stat. [Potter’s ed.] 191, 192.)
It is urged by the learned counsel for the appellant that the lienors are not entitled to liens because they contracted directly with the construction company, and not with the railway company. The learned trial court found, upon evidence quite sufficient to support the findings, that the so-called construction company was organized solely for the purpose of constructing this particular railroad; and that, though the two companies, in form, entered into a contract by which the construction company agreed to -construct the' line, in fact the construction company was merely the agent'of the railway corporation. • I think no one can read- the evidence contained in this record without coming to the conclusion that such was the fact. The construction company had a nominal capital of $500, of which, so far as it appears, only $250 were paid in, and, after the failure of the enterprise, the construction company failed to pay its annual tax- of $50 to the State of West -Virginia, and ceased to exist under the laws of that State. Both corporations occupied the same office and were managed substantially by the same persons. The organization of the construction company, under the laws of West Virginia, with a nominal capital of $500, only one-half of which was paid in, was 'part of a scheme by the promoters of the railroad to enable them, under the cover of the construction company, to shield the railway company and its shareholders from liability, and, in case the scheme was successful, the shareholders of the construction com-, pany were to become the owners of all the bonds and the greater part of the stock of the railway corporation. The mode in which the business of the two corporations was condiicted conclusively shows, as I think, that the' construction corporation was the mere. tool of the' railway corporation and its promoters, and that the lat*583ter corporation must be held to be the principal in the contracts entered into for the construction of the line.
The liens of the second class for materials furnished and labor performed in building the structures, describe the structures with Sufficient certainty, and they are not void as against the railway corporation for indefiniteness of description; and there being no conflict between the lienors as to the sufficiency of any of the descriptions, or as to the priority of the liens, the notices of liens are sufficient. Neither the railway corporation nor the construction company asserts that the materials and labor for which liens were filed were not furnished and performed, nor is it asserted by either that the sums claimed by the several persons who filed liens were not justly due the claimants.
It is well settled that when liens are filed for labor performed and materials furnished, which have become inoperative by the lapse of time, judgments for the amounts due on the claims may be rendered in an action brought to foreclose one of" the liens, and to determine the rights and priorities of the othérs.
The judgment should be affirmed,, with four bills of costs, one in favor of the plaintiff, one in favor of the respondents represented by William E. Seavey, one in favor of the respondents represented by Joseph L. Moore, and one in favor of the respondents represented by George L. Terry.
All concurred.
Judgment affirmed, with four bills of costs, one in favor of the plaintiff, one in favor of the respondents represented by William E. Seavey, one in favor of the respondents represented by Joseph L. Moore, and one in favor of the respondents represented by George L. Terry.